DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on July 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,159,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with James Pechacek on July 21, 2022.  The application has been amended as follows:
In claims 26-28, lines 1-2, “wherein the programming instructions further include” has been replaced with -further comprising-.

Allowable Subject Matter
Claims 21-33 and 36 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a method for delivering ablation power from a power source to a target tissue during a medical procedure using a processor connected to a storage medium that stores programming instructions to be carried out by the processor, the programming instructions comprising the following: receiving an output signal from a force sensor operatively coupled with an ablation head of a catheter in contact with the target tissue during the medical procedure, wherein the output signal is indicative of a contact force exerted on the ablation head by the target tissue; estimating a probability of steam pop based on the output signal and a level of ablation power; and delivering the level of ablation power from the power source to the target tissue via the ablation head, wherein the delivered level of ablation power is based on the contact force such that a corresponding estimated probability of steam pop remains no greater than an acceptable value and such that the delivered level of ablation power is sufficiently high to form a lesion on the target tissue” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2011/0144524, which teaches a similar procedure for delivering energy to a target tissue comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed procedural limitations, especially those concerning ‘estimating a probability of steam pop based on the contact force output signal and a level of ablation power’.  While the NPL “Novel Contact Force Sensor Incorporated in Irrigated RF Ablation Catheter Predicts Lesion Size and Incidence of Steam Pop and Thrombus” (which is also considered to be pertinent) teaches a correlation between contact force and the incidence of steam pop, Examiner maintains that it fails to cure the specific deficiencies of the above reference.  No other pertinent prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794